Citation Nr: 0823557	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 30, 2002, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1968 to August 1970, and who 
died in March 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  An unappealed January 1995 rating decision denied the 
appellant's reopened claim of service connection for the 
cause of the veteran's death.

2.  A March 2006 Board decision found that the January 1995 
rating decision was final based on the evidence then of 
record, but granted service connection for the cause of the 
veteran's death based on the addition of new and material 
evidence to the record.

3.  A July 2006 rating decision implemented the Board's 
decision, and assigned as the effective date of the award May 
30, 2002, the date on which the appellant's ultimately 
successful claim to reopen was received. 

3.  Subsequent to the January 1995 rating decision, and prior 
to May 30, 2002, there was no communication by or on behalf 
of the appellant which could serve as a claim to reopen.


CONCLUSION OF LAW

An effective date prior to May 30, 2002, for the award of 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In this case, no VCAA notice is necessary because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
United States Court of Appeals for Veterans Claims has held 
that an appellant claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide her 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2007).  The appellant engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and had opportunity to present testimony at a Travel 
Board hearing regarding her claim.  Accordingly, the Board 
will proceed to a decision on the merits.

II.  Factual Background, Legal Criteria, and Analysis

In essence, the appellant contends that the effective date 
for the award of service connection for the cause of the 
veteran's death should be retroactive to the date of her 
original claim for the benefit.  An unappealed June 1977 
decision rating decision denied her initial (March 1977) 
claim for the benefit; it was noted that the evidence did not 
show that the cause of the veteran's death was due to a 
service connected disease or injury.  An unappealed January 
1995 rating decision denied her reopened claim; it was noted 
that the evidence did not show that the cause of the 
veteran's death was diagnosed within a year of discharge or 
that acute myelogenous leukemia was caused by exposure to 
herbicide exposure.  A February 1995 letter informed the 
appellant of the decision.  

The appellant's next attempt to reopen the claim was received 
on May 30, 2002.  She subsequently submitted six private 
medical opinions.  Essentially, these opinions concluded that 
the veteran's acute myelogenous leukemia was more likely than 
not triggered by exposure to herbicide exposure while he was 
in Vietnam and would not necessarily have been diagnosed 
within a year of his return to the United States.  The 
appellant also submitted the report of an epidemiological 
study by the Johns Hopkins University School of Hygiene and 
Public Health regarding the health effects of dioxin 
exposure.  The study, in essence, revealed that the latency 
period for myelogenous leukemia could be between five and 15 
years.

A March 2006 Board decision found that the January 1995 
rating decision was final; reopened the claim based on the 
additional private medical evidence and the epidemiological 
study submitted; and awarded service connection for cause of 
the veteran's death.  A July 2006 rating decision implemented 
the Board's award, assigning as the effective date of the 
award the date on which the appellant's claim to reopen 
(i.e., after the January 1995 rating decision), May 30, 2002, 
was received.

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" shall be 
the date of receipt of the reopened claim or the date of 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2007).

The critical facts in this case are not in dispute.  The 
March 2006 Board decision explicitly found that the January 
1995 rating decision that denied service connection for the 
cause of the veteran's death was final.  Such benefits were 
ultimately awarded based on the addition of new and material 
evidence to the record, as of the date received of her 
reopened claim, May 30, 2002.  Under governing law and 
regulation, the effective date may be no earlier.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) 
(2007).

The appellant has not filed either a motion for 
reconsideration of the March 2006 Board decision or a motion 
of clear and unmistakable error (CUE) in that decision's 
finding regarding the finality of the January 1995 rating 
decision.  Consequently, that decision remains final, and 
(along with the January 1995 rating decision) is a legal 
impediment to an effective date prior to the date of the 
January 1995 rating decision.  See 38 U.S.C.A. §§ 7104, 7105; 
See also Rudd v. Nicholson, 20 Vet. App. 296 (2006)(regarding 
propriety of "freestanding" claim for an earlier effective 
date to overcome the finality of unappealed RO decisions).  

What remains for consideration is whether an effective date 
for the award subsequent to the January 1995 rating decision 
but prior to May 30, 2002 may be warranted.  There is of 
record no communication from the appellant from January 1995 
to May 2002 which could serve as a claim to reopen.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the 
Board must look at all communications that can be interpreted 
as a claim, formal, or informal, for VA benefits).  The 
appellant and her representative have pointed to no such 
document.

It appears that the appellant is making an argument couched 
in equity, contending that as the veteran's death was in fact 
ultimately determined to have been service-connected, and 
since she originally filed a claim for the benefit in 1977, 
she should be entitled to receive benefits much earlier.  
Although sympathetic to the appellant's argument, the Board 
is bound by the law and cannot grant benefits based on 
equity.  See 38 U.S.C.A. §§ 503, 7104 (West 200); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As is 
discussed above, the law mandates that death benefits be 
granted based on the date of the reopened claim, which is May 
30, 2002.

The Board is sympathetic to the appellant's loss and 
recognizes the veteran's meritorious service and the 
contributions he made to our country.  However, for the 
reasons and bases expressed above, there is no basis under 
the applicable law and regulations for awarding an earlier 
effective date for the grant of service connection for the 
cause of the veteran's death.


ORDER

An effective date earlier than May 30, 2002, for the award of 
service connection for the cause of the veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


